Citation Nr: 0203092	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-11 179	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board now has the authority to develop the claim for 
service connection for PTSD.  However, on March 25, 2002, the 
Board dispatched a remand on the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to an acquired psychiatric disorder other than 
PTSD in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, in light of the above, the Board observes that 
the use of the appellant's claims folder is required not only 
for the development of the appellant's PTSD claim, but also 
for the development of the issue listed in the March 2002 
remand.  Consequently, in this case, the claim for service 
connection for PTSD will also be remanded to the RO.  


REMAND

The Board notes that during the pendency of the veteran's 
claim but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law is applicable to the appellant's claim of entitlement to 
service connection for PTSD.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The veteran is claiming service connection for PTSD as a 
result of being used as a "guinea pig" during choke hold 
training exercises during service in the United States Marine 
Corps from September 1973-October 1974.  The veteran also 
maintains that in the Spring of 1974, he was severely beaten 
by several fellow Marines at a battalion picnic.  

The Board observes that since the veteran is claiming that he 
has PTSD as a result of a personal assault, he should be 
invited to submit evidence other than the veteran's service 
records which might be relevant in corroborating his 
statements regarding the inservice personal assault including 
but not limited to statements from confidants such as family 
members, roommates, clergy, or fellow service members, or 
copies of personal diaries or journals.  See 67 Fed. Reg. 65 
(2002). 

In addition, a September 1998 letter, submitted by a VA nurse 
at the VA Medical Center (VAMC) in Ironwood, Michigan 
reflects that the veteran has been a participant in a Post 
Traumatic Outreach Clinic at the VAMC in Ironwood, Michigan 
for the previous one and one half years.  However, there are 
no outpatient or clinical records from that facility 
associated with the claims file.  Any such records should be 
obtained and made part of the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, during a September 1998 VA examination, it was 
noted by the examiner that the veteran had been seeing a 
private psychologist for his PTSD since September 1997.  
However, as these records are not contained in the claims 
file and may be relevant to the veteran's claim for service 
connection for PTSD, they should be secured and associated 
with the file.  

In light of the foregoing, this case is REMANDED to the RO 
for the following reasons:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the issue 
of entitlement to service connection for 
PTSD.  When the requested information and 
any necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained including 
but not limited to records from the VAMC 
in Ironwood, Michigan, to include 
complete clinical record from the Post 
Traumatic Stress Clinical Team Outreach 
Clinic.  Failures to respond or negative 
replies to any request should be noted in 
writing and associated with the claims 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and request him to provide 
copies of such records.

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service with the United 
States Marine Corps.  He should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that failure to 
respond may result in an adverse 
determination.

4.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150. 
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  When 
verification of any stressors has been 
completed by the RO, a written list 
should be prepared for use by the VA 
examiner who conducts the psychiatric 
examination, requested below.

5.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
psychiatrist who has not previously 
examined him (if possible), to determine 
whether the veteran has met the 
appropriate diagnostic criteria in DSM-IV 
for PTSD.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis, to include the 
stressors supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The examination report must reflect that 
a review of the pertinent material in the 
claims folder was conducted, to 
specifically include the veteran's 
service medical and personnel records, if 
associated with the claims file, private 
medical records, VA treatment and 
examination records, the veteran's 
stressor statements, dated in April 1998 
and January 2000, and fellow 
servicemate's statements of Mr. D.M. and 
Mr. J.A..  The examination report must be 
typed.  A complete rationale for all 
opinions must be expressed in a 
typewritten report. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claim for service connection for PTSD 
based on all of the evidence on file.  
All appropriate laws and regulations 
should be applied.  If the benefits being 
sought by the veteran are not resolved to 
his satisfaction, he and his 
representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review. No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




